Judgment unanimously affirmed. Memorandum: The court properly denied defendant’s motion for a mistrial based upon the failure of the People to include one of its witnesses on the list of witnesses provided to defense counsel prior to jury selection (see, People v Miller, 106 AD2d 787, 788). We reject defendant’s contention that the photo array shown to the police witness was impermissibly suggestive (see, People v Burns, 186 AD2d 1015, lv denied 81 NY2d 837; People v Hall, 177 AD2d 951, lv denied 79 NY2d 948). Defendant’s remaining arguments have not been preserved for our review (see, CPL 470.05 [2]) and we decline to address them in the interest of justice (see, CPL 470.15 [6]). (Appeal from Judgment of Wayne County Court, Strobridge, J. — Criminal Sale Controlled Substance, 3rd *944Degree.) Present — Denman, P. J., Green, Balio, Lawton and Boehm, JJ.